Exhibit 10.1

WESTELL TECHNOLOGIES, INC.

GENERAL WAIVER AND RELEASE AGREEMENT

TIM REEDY

WHEREAS, my position with Conference Plus, Inc. and any affiliated companies is
being eliminated; and

WHEREAS, Westell Technologies, Inc. (“Westell”) has offered me the opportunity
to remain employed through January 31, 2012, provided that I do not engage in
any conduct which might be considered “Cause” (as defined below) for
termination.

NOW THEREFORE I AGREE AS FOLLOWS:

 

  1. Description of Special Benefits.

In exchange for my being employed by Westell until January 31, 2012
(“Termination Date”), rather than being terminated upon the sale of Conference
Plus, Inc., I will continue working at Westell and will continue to receive pay
for my work. I acknowledge that Westell had no obligation to offer me this
employment and that my employment could have been terminated on the date
Conference Plus, Inc. was sold. During this time I shall continue to be able to
participate in Westell’s benefit and insurance plans provided that I am eligible
for participation pursuant to the terms of those plans. However, I acknowledge
that effective December 31, 2011 I shall not be eligible to participate in any
of the Company’s bonus programs or plans.

I also understand that if I sign this Release, I will receive reimbursement for
up to Five Thousand Dollars ($5000) for outplacement expenses upon presentation
of appropriate invoices. Such payments shall be subject to appropriate tax
treatment, including withholdings if legally required.

I also understand that if I sign this Release, do not voluntarily terminate my
employment, am not terminated for “Cause,” remain employed until the Termination
Date, and execute on my Termination Date a second agreement, attached hereto as
Exhibit A which I received at the same time I received this Release, I will
receive the following additional benefits following my Termination Date (which
shall be collective referred to as “Severance Compensation”).

 

  a. A lump sum payment equal to One Hundred Four Thousand One Hundred Twenty
Dollars ($104,120). I understand that I will receive this payment, less
employment and income tax withholding, the later of: (i) 10 business days after
the revocation period for Exhibit A has expired; or (ii) February 28, 2012.

 

  b.

Nine (9) months of my most recent salary for a severance payment of Two Hundred
Fourteen Thousand Six Hundred Fifty Dollars ($214,650). I understand that I will
start to receive my severance pay checks, which shall be paid over a



--------------------------------------------------------------------------------

  nine month period, less employment and income tax withholding, no later than
the first normal pay date which falls at least 10 business days after I execute
Exhibit A and it becomes effective and that the first severance payment will
include a retroactive payment for any pay dates missed.

 

  c. Provided I remain eligible for it until my Termination Date, the group
health, dental and vision insurance in which I may be enrolled as of January 1,
2012 will continue until January 31, 2012. Effective February 1, 2012, if I am
eligible and enrolled as of the Termination Date in group health, dental and
vision insurance, I may elect continuation of my group health, dental and vision
insurance coverage under COBRA, which if elected may allow me to continue that
insurance coverage for the eighteen month period following January 31, 2012 if I
remain eligible for it. I understand that if I timely elect to continue the
coverage, and remain otherwise eligible for it, for the period between
February 1, 2012 and October 31, 2012, Westell will pay for the employer portion
of the cost of that coverage in a manner similar to that of other employees. I
authorize Westell to make deductions from severance payments as necessary to
cover the employee cost of any group health, dental and vision insurance that I
may elect for the period following January 31, 2012. Following October 31, 2012,
I may continue the coverage provided I remain otherwise eligible for it and pay
the full cost of the coverage. I understand that all other benefits and
insurance coverages and contributions to Westell’s benefit plans on my behalf
will cease as of the Termination Date and that none of the severance payments
under this Release shall be taken into account as compensation under any plan or
program that bases benefits in whole or in part on compensation received from
Westell, nor shall I accrue vacation, sick pay, or other similar benefits during
the period of these severance payments.

I understand that if I do not voluntarily terminate my employment before the
Termination Date and remain employed by Westell through that date, I will be
required to execute Exhibit A. I have reviewed Exhibit A and I agree in signing
this Release to execute Exhibit A (or, if the lists provided with Exhibit A
change, an updated Exhibit A with updated information regarding employees
eligible or not eligible for the severance program) within the time period noted
therein. If Westell terminates my employment for Cause or I voluntarily
terminate my employment before January 31, 2012, I shall not receive any
Severance Compensation.

For purposes of this Release, “Cause” means: (i) my failure to comply with a
particular directive or request from the Board of the Company regarding a matter
material to the Company, and the failure thereafter by me to reasonably address
and remedy such noncompliance within thirty (30) days (or such shorter period as
shall be reasonable or necessary under the circumstances) following the my
receipt of written notice from the Board confirming my noncompliance; (ii) the
taking of an action by me regarding a matter material to the Company, which
action I knew at the time the action was taken to be specifically contrary to a
particular directive or request from the Board or the CEO of Westell; (iii) the
failure by me to comply with the written policies of the Company regarding a
matter material to the Company, including expenditure authority, and the failure
thereafter by me to reasonably address and remedy such noncompliance within
thirty (30) days (or such shorter periods shall be reasonable or necessary



--------------------------------------------------------------------------------

under the circumstances) following my receipt of written notice from the Board
confirming my noncompliance, but such opportunity to cure shall not apply if the
failure is not curable; (iv) my engaging in willful, reckless or grossly
negligent conduct or misconduct which, in the good faith determination of the
Company’s Board, is materially injurious to the Company monetarily or otherwise;
(v) the aiding or abetting a competitor or other breach by me of my fiduciary
duties.

 

  2. General Duties During Employment.

I acknowledge that my continuing duties for Westell shall consist of supporting
the transition of the Conference Plus business, including analysis and defense
of any claims against Westell arising therefrom; support for financial reports
and filings; and other duties as may be assigned by the CEO of Westell. My work
shall be performed on an as-requested basis during normal working hours and from
either my own premises or on Westell premises. I understand that many such
duties may be performed remotely and via teleconference.

 

  3. General Release of Claims.

I hereby release the Company (as defined in paragraph 6 below) from, and
covenant not to sue the Company with respect to, any and all claims I have
against the Company. This Release shall not apply in any way to claims to
enforce the terms of this Release or Exhibit A.

 

  4. Claims to Which Release Applies.

This Release applies both to claims which are now known or are later discovered.
However, this Release does not apply to any claims that may arise after the date
I execute the release. Nor does this Release apply to any claims which may not
be released under applicable law. Nor does this Release apply to any claims to
enforce the terms of this Release or Exhibit A.

 

  5. Claims Released Include Age Discrimination and Employment Claims

The claims released include, but are not limited to:

 

  (a) claims based on breach of contract, tort, misrepresentation, defamation,
wrongful discharge, harassment, retaliation, terms and conditions of employment
and discrimination;

 

  (b) claims arising under the Age Discrimination in Employment Act as amended
(29 U.S.C. Section 621 et seq.);

 

  (c) claims arising out of or relating in any way to my employment with the
Company or the conclusion of that employment or any actions or inactions of the
Company relating to me in any way; and

 

  (d) claims arising under any federal, state or local law, regulation,
ordinance or order that regulates the employment relationship and/or employee
benefits.



--------------------------------------------------------------------------------

  6. Release Covers Claims Against Related Parties.

For purposes of this Release, the term “the Company” includes Conference Plus,
Inc., Westell and any of its and their present, former and future owners,
parents, affiliates and subsidiaries (including but not limited to Arkadin
S.A.S. and Arkadin, Inc.), and its and their directors, officers, shareholders,
employees, agents, servants, representatives, predecessors, successors, and
assigns. Therefore, the claims released include claims I have against any such
persons or entities.

 

  7. The Terms “Claims” and “Release” are Construed Broadly.

As used in this Release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action (whether
arising in law or equity),” “damages,” “demands,” “obligations,” “grievances”
and “liabilities” of any kind or character. Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.” Nothing in this Release is a waiver of my right to file
any charge or complaint with administrative agencies such as the United States
Equal Employment Opportunity Commission which, as a matter of law, I cannot be
prohibited from or punished for filing (hereafter, “Excepted Charge”), although
the Company’s acknowledgment of this exception does not limit the scope of the
waiver and release in paragraphs 3-8 herein, and I waive any right to recover
damages or obtain individual relief that might otherwise result from the filing
of any Excepted Charge.

 

  8. Release Binding on Employee and Related Parties.

This Release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors,
and assigns.

 

  9. Additional Consideration.

I have executed this Release in consideration for my employment through
January 31, 2012 (which I acknowledge Westell had no obligation to offer, and
that my employment could have been terminated at the time Conference Plus, Inc.
was sold), payments and benefits described in paragraph 1 above. I acknowledge
that the payments and benefits being made to me with this Release represent
consideration in addition to anything of value that I am otherwise entitled to
receive from the Company.

 

  10. Persons Eligible For Program.

I understand that the individuals who were considered for the 2011 Sale of
Conference Plus, Inc. Severance Program are those former employees of Conference
Plus, Inc. hired by Westell after the sale of Conference Plus, Inc. (hereafter
referred to as “considered group”) and that the individuals who are eligible for
benefits under the 2011 Sale of Conference Plus, Inc. Severance Program are
those individuals, like me, in the considered group who have been selected and
have lost their employment in connection with the 2011 Sale of Conference Plus,
Inc. reduction in force. I understand that paragraph 11 below describes the
applicable timelines within which I must elect to receive the special payments
and benefits provided for in this Release. I also acknowledge that on the date I
received this Release, I was provided with a list of



--------------------------------------------------------------------------------

those individuals in the considered group eligible for the 2011 Sale of
Conference Plus, Inc. Severance Program and those individuals in the considered
group not eligible for the 2011 Sale of Conference Plus, Inc. Severance Program,
categorized by job title and age.

 

  11. Opportunity to Consider this Release; Consultation with Attorney.

I have read this Release and fully understand its terms. I am hereby being
offered 45 calendar days following the date on which I received this Release on
December 13, 2011, which also is the date on which I received the lists of
individuals, by age and job title, referenced in paragraph 10 and Exhibit A and
the lists attached to it, to consider this Release. I am hereby advised in
writing to consult with an attorney before signing this Release and I have done
so or had the opportunity to do so.

 

  12. All Representations in Documents.

In entering into this Release I acknowledge that I have not relied on any verbal
or written representations by any Company representative other than those
explicitly set forth in this Release. This Release sets forth the entire
agreement between the Company and me and completely supersedes any prior
agreements, oral statements or understandings concerning the termination of my
employment and any benefits I might receive following that termination, with the
exception of the Settlement Agreement and Release between and among Conference
Plus, Inc., Westell Technologies, Inc. and myself, which shall not be superseded
by this Release and shall remain in effect. I agree that I am not entitled to
any other severance or benefits, vacation, bonus, commission or other payments
of any kind, except those described in this Release and the Settlement Agreement
and Release. In particular, I agree that any severance agreement with the
Company that I may have signed is no longer in effect and that I am not entitled
to any payments under any severance agreement. I further agree that I am
forfeiting any shares, restricted stock units, or options which have not vested
by my Termination Date.

 

  13. Voluntary Agreement.

I have read this Release and fully understand its terms. I have entered into
this Release knowingly and voluntarily and understand that its terms are binding
on me.

 

  14. Partial Invalidity of Release.

If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.

 

  15. Headings.

The headings and subheadings in this Release are inserted for convenience and
are not to be used in construing this Release.

 

  16. Applicable Law.

Illinois law will apply in connection with any dispute or proceeding concerning
this Release.



--------------------------------------------------------------------------------

  17. Relationship of Severance Benefits to My Rights Under Other Benefit Plans.

I understand that the payments payable to me under paragraph 1 above shall not
be taken into account for purposes of determining my benefits under any other
qualified or nonqualified plans of the Company.

 

  18. Suit in Violation of this Release—Loss of Benefits and Payment of Costs

If I bring an action against the Company in violation of this Release or if I
bring an action asking that the Release be declared invalid or unenforceable, I
agree that prior to the commencement of such an action I will tender back to the
Company all payments which I have received as consideration for this Release and
that all remaining payments and benefits to be provided to me as consideration
for this Release will permanently cease as of the date such action is initiated.
If my action is unsuccessful or if the Company successfully brings an action for
my failure to comply with the terms of this Release, I further agree that I will
pay all costs, expenses and reasonable attorneys’ fees incurred by the Company
in its successful defense against the action I brought or in its successful
prosecution of the action it brought. However, the previous two sentences shall
not be applicable to an action if I bring it to challenge the validity of this
Release under the Age Discrimination in Employment Act (which I may do without
penalty under this Release).

 

  19. Cessation of Payments and Benefits

If the Company determines in its reasonable discretion that: (1) I have breached
any of the provisions and obligations contained in paragraph 21 of this Release;
or (2) I am working full-time as an employee or have entered into another
arrangement with a similar outcome with, Arkadin S.A.S., Arkadin, Inc.,
Conference Plus, Inc. or an affiliated company, then all payments and benefits
still owing under this Release shall immediately cease. I may provide consulting
services to such companies for a period of 3 months following the date I sign
this Release without it being a violation of this Release. Thereafter, I may
only provide consulting services to such companies with Westell’s consent, which
consent shall not be unreasonably withheld. In the event I do not receive such
consent, all payments and benefits still owing under this Release shall
immediately cease.

 

  20. No Reapplication

I agree following my Termination Date not to reapply for employment with,
otherwise work for, or provide services to the Company directly or indirectly
through another entity, including but not limited to a temporary employment
agency or independent contractor.

 

  21. Confidential Information and Non-Solicitation

I agree not to reveal to any other person or entity or use for my own benefit
any Confidential Information of or about the Company during my employment and
for a period of two (2) years after the Termination Date. I acknowledge that
through the services I have or will perform for the Company, I have been or will
be granted access to, have been or will be exposed to and otherwise have
obtained or will obtain Confidential Information regarding the confidential



--------------------------------------------------------------------------------

business affairs of the Company. As used in this Release, Confidential
Information means “trade secrets” as defined by law, as well as all proprietary
non-public information relating to the operation of the Company and includes
such matters as product research, development and manufacturing methods;
customers and confidential development efforts; business integration,
organization and strategic planning; purchasing; financing; marketing; customer
relations; cost and pricing information; employee capabilities and compensation;
and other information of a similar nature not available to the public, including
without limitation any information specifically designated by the Company as
“Confidential” or “Secret.” This information may be oral or written and may be
that which I have originated or will originate as well as that which otherwise
has come or will come into my possession or knowledge. Confidential Information
shall be defined to exclude information which is or becomes public knowledge
through no fault of mine, or which was known to me before the start of my
earliest relationship with the Company (including Conference Plus, Inc.). I
agree to retain all Confidential Information in confidence; not to use, or
disclose to third parties, any such Confidential Information, as determined by
the Company. I agree that I will treat all matters relating to the business
activities of the Company as confidential and I will not divulge or disclose any
information gained in connection with my employment by the Company (including
while I was employed at Conference Plus, Inc.) to any other person, firm, or
corporation except upon the written request or instruction of the Company. The
restrictions set forth in this paragraph are in addition to and not in lieu of
any obligations I may have as provided by law with respect to the Company’s
Confidential Information, including any obligations I may owe under statutes
governing trade secrets that extend beyond the period of confidentiality set
forth in this paragraph.

I agree that during the course of my employment and for one (1) year following
the Termination Date, I will not for any reason solicit or divert, or attempt to
solicit or divert, directly or indirectly, any business or any person or entity
which is, at the time of my separation, or which has been within one (1) year
prior to my separation, a customer or vendor of the Company with whom I had a
direct relationship.

I agree that during the course of my employment and for one (1) year following
the Termination Date, I will not for any reason, directly or indirectly solicit
for employment, or advise or recommend to any other person that they solicit for
employment, any person who is an employee of the Company, who was supervised by
me in the last year of my employment or with whom I had significant contact in
the last year of my employment.

I acknowledge that the nature of the services I have provided to the Company
involved exposure to Confidential Information and close contact with customers
and referral sources. Therefore, I acknowledge and agree that the covenants set
forth in this Release are reasonable and necessary in all respects for the
protection of the Company’s legitimate business interests, including without
limitation the Company’s Confidential Information, trade secrets, customer
relationships, and customer good-will, which represents a significant portion of
the Company’s net worth and in which the Company has a property interest. I
acknowledge and agree that, in the event that I breach any of the covenants set
forth in this paragraph, the Company may be irreparably harmed and may not have
an adequate remedy at law; and, therefore, in the event of such a breach, the
Company shall be entitled to injunctive relief, in addition to (and not
exclusive of) any other remedies (including monetary damages) to which the
Company may be entitled under law. In any action in which the Company is
successful in enforcing the terms of this



--------------------------------------------------------------------------------

paragraph, I shall also pay the Company’s attorney’s fees and costs. As
referenced in paragraph 19, the Company’s obligation to make any payments to me
whatsoever shall terminate in the event that, and at such time as, I am in
breach of my obligations as set forth in this paragraph. In the event I perform
services that compete with the Company for any person or entity that was during
my employment a customer or active prospect of the Company in violation of this
paragraph, I shall remit to the Company an amount equal to the revenue received
from any such customer.

If this paragraph is deemed invalid or unenforceable for any reason, it is the
Parties’ intention that such covenants be equitably reformed or modified to the
extent necessary (and only to such extent to) render it valid and enforceable in
all respects. In the event that the time period and geographic scope referenced
above is deemed unreasonable, overbroad, or otherwise invalid, it is the
Parties’ intention that the enforcing court shall reduce or modify the time
period and/or geographic scope to the extent necessary (and only to such extent
necessary) to render such covenants reasonable, valid, and enforceable in all
respects.

 

  22. Confidentiality.

I agree that the existence and terms of this Release have been and will be kept
confidential by me and not disclosed, revealed or characterized by me (directly
or indirectly by innuendo or otherwise), except as required by law, to anyone
other than my immediate family and my attorney and tax advisor, who shall also
agree similarly not to make any further disclosure.

 

  23. Non-disparagement.

I agree not to make disparaging remarks about the Company, or their products,
services or practices (including, but not limited to, human resources and
Westell’s and Conference Plus, Inc.’s practices), provided that I may make
truthful statements about products or services relating to business activity I
am engaged in. Nothing in this Release shall be construed to prevent me from
communicating with any government agency regarding matters that are within the
agency’s jurisdiction.

 

  24. Seven Day Revocation Period.

I understand that I have a period of seven calendar days following the date I
deliver a signed copy of this Release to Brian Cooper to revoke this Release by
giving written notice to Brian Cooper of Westell at 750 North Commons Drive,
Aurora, IL 60504. This Release and my entitlement to payments and benefits under
paragraph 1 above will be binding and effective upon the expiration of this
seven day period if I do not revoke the Release, but not before that time.

 

  25. Third Party Beneficiaries

Employee acknowledges that Conference Plus, Inc. and any of its and Westell’s
present, former and future owners, parents, affiliates and subsidiaries
(including but not limited to Arkadin S.A.S. and Arkadin, Inc.) are intended
beneficiaries of the protections and promises provided in paragraphs 3-8 and 21
of this Release and as such they are also entitled to bring claims against
Employee to enforce the terms of these paragraphs and/or to rely upon these
paragraphs to defend any claims Employee may bring against them.



--------------------------------------------------------------------------------

/s/ Timothy Reedy

     Date     December 31, 2011 Timothy Reedy        

 

 

Received and acknowledged by:

WESTELL TECHNOLOGIES, INC.

 

/s/ Brian S. Cooper

     Date     December 31, 2011 Brian Cooper        

Chief Financial Officer



--------------------------------------------------------------------------------

AGES AND JOB TITLES OF INDIVIDUALS ELIGIBLE FOR THE 2011 SALE OF

CONFERENCE PLUS, INC. SEVERANCE PROGRAM

 

Job Title(as of December 13, 2011)

   Age (as of December 13, 2011)  

Chief Operating Officer, Conference Plus, Inc.

     48   

President and Chief Executive Officer, Conference Plus, Inc.

     50   



--------------------------------------------------------------------------------

AGES AND JOB TITLES OF INDIVIDUALS NOT ELIGIBLE FOR THE 2011 SALE OF

CONFERENCE PLUS, INC. SEVERANCE PROGRAM

 

Job Title (as of December 13, 2011)

   Age (as of December 13, 2011)

None



--------------------------------------------------------------------------------

EXHIBIT A

WESTELL TECHNOLOGIES, INC.

GENERAL WAIVER AND RELEASE AGREEMENT

TIM REEDY

Consistent with the release of claims I was provided on December 13, 2011 that I
previously executed and which is attached hereto as Exhibit 1 (“December 2011
Release”), I understand that my employment with Westell Technologies, Inc.
(“Westell”) and, to the extent applicable, any affiliated companies, has
terminated effective as of the close of business on January 31, 2012 (the
“Termination Date”).

 

  1. Termination and Description of Special Benefits.

I also understand that regardless of whether I sign this Release, I will be paid
my normal salary through the Termination Date. I understand that the special
benefits I will receive by timely signing and not revoking this Release are:

 

  a. A lump sum payment equal to One Hundred Four Thousand One Hundred Twenty
Dollars ($104,120). I understand that I will receive this payment, less
employment and income tax withholding, the later of: (i) 10 business days after
the revocation period in paragraph 23 has expired; or (ii) [February 28, 2012.]

 

  b. Nine (9) months of my most recent salary for a severance payment of Two
Hundred Fourteen Thousand Six Hundred Fifty Dollars ($214,650). I understand
that I will start to receive my severance pay checks which shall be paid over a
nine month period, less employment and income tax withholding, no later than the
first normal pay date which falls at least 10 business days after this Release
becomes effective and that the first severance payment will include a
retroactive payment for any pay dates missed.

 

  c.

The group health, dental and vision insurance in which I am currently enrolled
on my Termination Date will continue until January 31, 2012. Effective
February 1, 2012, if I am eligible and enrolled as of the Termination Date in
group health, dental and vision insurance, I may elect continuation of my group
health, dental and vision insurance coverage under COBRA, which if elected may
allow me to continue that insurance coverage for the eighteen month period
following January 31, 2012. I understand that if I timely elect to continue the
coverage, and remain otherwise eligible for it, for the period between
February 1, 2012 and October 31, 2012, Westell will pay for the employer portion
of the cost of that coverage in a manner similar to that of other employees. I
authorize Westell to make deductions from severance payments as necessary to
cover the employee cost of any group health, dental and vision insurance that I
may elect for the period following January 31, 2012. Following October 31, 2012,
I may continue the



--------------------------------------------------------------------------------

  coverage provided I remain otherwise eligible for it and pay the full cost of
the coverage. I understand that all other benefits and insurance coverages and
contributions to Westell’s benefit plans on my behalf will cease as of the
Termination Date and that none of the severance payments under this Release
shall be taken into account as compensation under any plan or program that bases
benefits in whole or in part on compensation received from Westell, nor shall I
accrue vacation, sick pay, or other similar benefits during the period of these
severance payments.

 

  2. General Release of Claims.

I hereby release the Company (as defined in paragraph 5 below) from, and
covenant not to sue the Company with respect to, any and all claims I have
against the Company. This Release shall not apply in any way to claims to
enforce the terms of this Release or Exhibit A.

 

  3. Claims to Which Release Applies.

This Release applies both to claims which are now known or are later discovered.
However, this Release does not apply to any claims that may arise after the date
I execute the release. Nor does this Release apply to any claims which may not
be released under applicable law. Nor does this Release apply to any claims to
enforce the terms of this Release or Exhibit A.

 

  4. Claims Released Include Age Discrimination and Employment Claims

The claims released include, but are not limited to:

 

  (e) claims based on breach of contract, tort, misrepresentation, defamation,
wrongful discharge, harassment, retaliation, terms and conditions of employment
and discrimination;

 

  (f) claims arising under the Age Discrimination in Employment Act as amended
(29 U.S.C. Section 621 et seq.);

 

  (g) claims arising out of or relating in any way to my employment with the
Company or the conclusion of that employment or any actions or inactions of the
Company relating to me in any way; and

 

  (h) claims arising under any federal, state or local law, regulation,
ordinance or order that regulates the employment relationship and/or employee
benefits.

 

  5. Release Covers Claims Against Related Parties.

For purposes of this Release, the term “the Company” includes Conference Plus,
Inc., Westell and any of its and their present, former and future owners,
parents, affiliates and subsidiaries (including but not limited to Arkadin
S.A.S. and Arkadin, Inc.), and its and their directors, officers, shareholders,
employees, agents, servants, representatives, predecessors, successors, and
assigns. Therefore, the claims released include claims I have against any such
persons or entities.



--------------------------------------------------------------------------------

  6. The Terms “Claims” and “Release” are Construed Broadly.

As used in this Release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action (whether
arising in law or equity),” “damages,” “demands,” “obligations,” “grievances”
and “liabilities” of any kind or character. Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.” Nothing in this Release is a waiver of my right to file
any charge or complaint with administrative agencies such as the United States
Equal Employment Opportunity Commission which, as a matter of law, I cannot be
prohibited from or punished for filing (hereafter, “Excepted Charge”), although
the Company’s acknowledgment of this exception does not limit the scope of the
waiver and release in paragraphs 2-7 herein, and I waive any right to recover
damages or obtain individual relief that might otherwise result from the filing
of any Excepted Charge.

 

  7. Release Binding on Employee and Related Parties.

This Release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors,
and assigns.

 

  8. Additional Consideration.

I have executed this Release in consideration for the payments and benefits
described in paragraph 1 above. I acknowledge that the payments and benefits
being made to me with this Release represent consideration in addition to
anything of value that I am otherwise entitled to receive from the Company. I
acknowledge that the payments and benefits I am being provided under this
Release are sufficient to support this Release.

 

  9. Persons Eligible For Program.

I understand that the individuals who were considered for the 2011 Sale of
Conference Plus, Inc. Severance Program are those former employees of Conference
Plus, Inc. hired by Westell after the sale of Conference Plus, Inc. (hereafter
referred to as “considered group”) and that the individuals who are eligible for
benefits under the 2011 Sale of Conference Plus, Inc. Severance Program are
those individuals, like me, in the considered group who have been selected and
have lost their employment in connection with the 2011 Sale of Conference Plus,
Inc. reduction in force. I understand that paragraph 10 below describes the
applicable timelines within which I must elect to receive the special payments
and benefits provided for in this Release. I also acknowledge that on the date I
received the December 2011 Release, I was provided with this Release and a list
of those individuals in the considered group eligible for the 2011 Sale of
Conference Plus, Inc. Severance Program and those individuals in the considered
group not eligible for the 2011 Sale of Conference Plus, Inc. Severance Program,
categorized by job title and age.



--------------------------------------------------------------------------------

  10. Opportunity to Consider this Release; Consultation with Attorney.

I have read this Release and fully understand its terms. I acknowledge that I
received this Release and a list of those individuals in the considered group
eligible for the 2011 Sale of Conference Plus, Inc. Severance Program and those
individuals in the considered group not eligible for the 2011 Sale of Conference
Plus, Inc. Severance Program on the same day I received the December 2011
Release and that I have 45 days to consider this Release. I understand that
although I received this Release when I received the December 2011 Release, I
should not sign this Release until after my Termination Date, that is, until
February 1, 2012, at the earliest. I am hereby advised in writing to consult
with an attorney before signing this Release and I have done so or had the
opportunity to do so.

 

  11. All Representations in Documents.

In entering into this Release I acknowledge that I have not relied on any verbal
or written representations by any Company representative other than those
explicitly set forth in this Release. This Release sets forth the entire
agreement between the Company and me and completely supersedes any prior
agreements, oral statements or understandings concerning the termination of my
employment and any benefits I might receive following that termination, with the
exception of the Settlement Agreement and Release between and among Conference
Plus, Inc., Westell Technologies, Inc. and myself, and any other agreements
limiting my ability to solicit or disclose confidential information, which shall
not be superseded by this Release and shall remain in effect. I agree that I am
not entitled to any other severance or benefits, vacation, bonus, commission or
other payments of any kind, except those described in this Release and the
Settlement Agreement and Release. In particular, I agree that any severance
agreement with the Company that I may have signed is no longer in effect and
that I am not entitled to any payments under any severance agreement. I further
agree that I am forfeiting any shares, restricted stock units, or options which
have not vested by my Termination Date.

 

  12. Voluntary Agreement.

I have read this Release and fully understand its terms. I have entered into
this Release knowingly and voluntarily and understand that its terms are binding
on me.

 

  13. Partial Invalidity of Release.

If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.

 

  14. Headings.

The headings and subheadings in this Release are inserted for convenience and
are not to be used in construing this Release.

 

  15. Applicable Law.

Illinois law will apply in connection with any dispute or proceeding concerning
this Release.



--------------------------------------------------------------------------------

  16. Relationship of Severance Benefits to My Rights Under Other Benefit Plans.

I understand that the payments payable to me under paragraph 1 above shall not
be taken into account for purposes of determining my benefits under any other
qualified or nonqualified plans of the Company.

 

  17. Suit in Violation of this Release—Loss of Benefits and Payment of Costs

If I bring an action against the Company in violation of this Release or if I
bring an action asking that the Release be declared invalid or unenforceable, I
agree that prior to the commencement of such an action I will tender back to the
Company all payments which I have received as consideration for this Release and
that all remaining payments and benefits to be provided to me as consideration
for this Release will permanently cease as of the date such action is initiated.
If my action is unsuccessful or if the Company successfully brings an action for
my failure to comply with the terms of this Release, I further agree that I will
pay all costs, expenses and reasonable attorneys’ fees incurred by the Company
in its successful defense against the action I brought or in its successful
prosecution of the action it brought. However, the previous two sentences shall
not be applicable to an action if I bring it to challenge the validity of this
Release under the Age Discrimination in Employment Act (which I may do without
penalty under this Release).

 

  18. Cessation of Payments and Benefits

If the Company determines in its reasonable discretion that: (1) I have breached
any of the provisions and obligations contained in paragraph 20 of this Release;
or (2) I am working full-time as an employee or have entered into another
arrangement with a similar outcome with, Arkadin S.A.S., Arkadin, Inc.,
Conference Plus, Inc. or an affiliated company, then all payments and benefits
still owing under this Release shall immediately cease. I may provide consulting
services to such companies for a period of 3 months following the date I signed
the December 2011 Release without it being a violation of this Release.
Thereafter, I may only provide consulting services to such companies with
Westell’s consent, which consent shall not be unreasonably withheld. In the
event I do not receive such consent, all payments and benefits still owing under
this Release shall immediately cease.

 

  19. No Reapplication

I agree not to reapply for employment with, otherwise work for, or provide
services to the Company directly or indirectly through another entity, including
but not limited to a temporary employment agency or independent contractor.

 

  20. Confidential Information and Non-Solicitation

I agree not to reveal to any other person or entity or use for my own benefit
any Confidential Information of or about the Company for a period of two
(2) years after the Termination Date. I acknowledge that through the services I
have or will perform for the Company, I have been or will be granted access to,
have been or will be exposed to and otherwise have obtained or will obtain
Confidential Information regarding the confidential business affairs of the
Company. As used in this Release, Confidential Information means “trade



--------------------------------------------------------------------------------

secrets” as defined by law, as well as all proprietary non-public information
relating to the operation of the Company and includes such matters as product
research, development and manufacturing methods; customers and confidential
development efforts; business integration, organization and strategic planning;
purchasing; financing; marketing; customer relations; cost and pricing
information; employee capabilities and compensation; and other information of a
similar nature not available to the public, including without limitation any
information specifically designated by the Company as “Confidential” or
“Secret.” This information may be oral or written and may be that which I have
originated or will originate as well as that which otherwise has come or will
come into my possession or knowledge. Confidential Information shall be defined
to exclude information which is or becomes public knowledge through no fault of
mine, or which was known to me before the start of my earliest relationship with
the Company (including Conference Plus, Inc.). I agree to retain all
Confidential Information in confidence; not to use, or disclose to third
parties, any such Confidential Information, as determined by the Company. I
agree that I will treat all matters relating to the business activities of the
Company as confidential and I will not divulge or disclose any information
gained in connection with my employment by the Company (including while I was
employed at Conference Plus, Inc.) to any other person, firm, or corporation
except upon the written request or instruction of the Company. The restrictions
set forth in this paragraph are in addition to and not in lieu of any
obligations I may have as provided by law with respect to the Company’s
Confidential Information, including any obligations I may owe under statutes
governing trade secrets that extend beyond the period of confidentiality set
forth in this paragraph.

I agree that during the course of my employment and for one (1) year following
the Termination Date, I will not for any reason solicit or divert, or attempt to
solicit or divert, directly or indirectly, any business or any person or entity
which is, at the time of my separation, or which has been within one (1) year
prior to my separation, a customer or vendor of the Company with whom I had a
direct relationship.

I agree that during the course of my employment and for one (1) year following
the Termination Date, I will not for any reason, directly or indirectly solicit
for employment, or advise or recommend to any other person that they solicit for
employment, any person who is an employee of the Company, who was supervised by
me in the last year of my employment or with whom I had significant contact in
the last year of my employment.

I acknowledge that the nature of the services I have provided to the Company
involved exposure to Confidential Information and close contact with customers
and referral sources. Therefore, I acknowledge and agree that the covenants set
forth in this Release are reasonable and necessary in all respects for the
protection of the Company’s legitimate business interests, including without
limitation the Company’s Confidential Information, trade secrets, customer
relationships, and customer good-will, which represents a significant portion of
the Company’s net worth and in which the Company has a property interest. I
acknowledge and agree that, in the event that I breach any of the covenants set
forth in this paragraph, the Company may be irreparably harmed and may not have
an adequate remedy at law; and, therefore, in the event of such a breach, the
Company shall be entitled to injunctive relief, in addition to (and not
exclusive of) any other remedies (including monetary damages) to which the
Company may be entitled under law. In any action in which the Company is
successful in enforcing the terms of this paragraph, I shall also pay the
Company’s attorney’s fees and costs. As referenced in paragraph 18, the
Company’s obligation to make any payments to me whatsoever shall terminate in
the



--------------------------------------------------------------------------------

event that, and at such time as, I am in breach of my obligations as set forth
in this paragraph. In the event I perform services that compete with the Company
for any person or entity that was during my employment a customer or active
prospect of the Company in violation of this paragraph, I shall remit to the
Company an amount equal to the revenue received from any such customer.

If this paragraph is deemed invalid or unenforceable for any reason, it is the
Parties’ intention that such covenants be equitably reformed or modified to the
extent necessary (and only to such extent to) render it valid and enforceable in
all respects. In the event that the time period and geographic scope referenced
above is deemed unreasonable, overbroad, or otherwise invalid, it is the
Parties’ intention that the enforcing court shall reduce or modify the time
period and/or geographic scope to the extent necessary (and only to such extent
necessary) to render such covenants reasonable, valid, and enforceable in all
respects.

 

  21. Confidentiality.

I agree that the existence and terms of this Release have been and will be kept
confidential by me and not disclosed, revealed or characterized by me (directly
or indirectly by innuendo or otherwise), except as required by law, to anyone
other than my immediate family and my attorney and tax advisor, who shall also
agree similarly not to make any further disclosure.

 

  22. Non-disparagement.

I agree not to make disparaging remarks about the Company, or their products,
services or practices (including, but not limited to, human resources and
Westell’s and Conference Plus, Inc.’s practices), provided that I may make
truthful statements about products or services relating to business activity I
am engaged in. Nothing in this Release shall be construed to prevent me from
communicating with any government agency regarding matters that are within the
agency’s jurisdiction.

 

  23. Seven Day Revocation Period.

I understand that I have a period of seven calendar days following the date I
deliver a signed copy of this Release to Brian Cooper to revoke this Release by
giving written notice to Brian Cooper of Westell at 750 North Commons Drive,
Aurora, IL 60504. This Release and my entitlement to payments and benefits under
paragraph 1 above will be binding and effective upon the expiration of this
seven day period if I do not revoke the Release, but not before that time.

 

  24. Third Party Beneficiaries

Employee acknowledges that Conference Plus, Inc. and any of its and Westell’s
present, former and future owners, parents, affiliates and subsidiaries
(including but not limited to Arkadin S.A.S. and Arkadin, Inc.) are intended
beneficiaries of the protections and promises provided in paragraphs 2-7 and 20
of this Release and as such they are also entitled to bring claims against
Employee to enforce the terms of these paragraphs and/or to rely upon these
paragraphs to defend any claims Employee may bring against them.



--------------------------------------------------------------------------------

 

     Date                                                                       
                                  

Timothy Reedy

 

 

Received and acknowledged by:

WESTELL TECHNOLOGIES, INC.

 

 

     Date                                                                       
                                  

Brian Cooper

Chief Financial Officer



--------------------------------------------------------------------------------

AGES AND JOB TITLES OF INDIVIDUALS ELIGIBLE FOR THE 2011 SALE OF

CONFERENCE PLUS, INC. SEVERANCE PROGRAM

 

Job Title (as of December 13, 2011)

   Age (as of December 13, 2011)  

Chief Operating Officer, Conference Plus, Inc.

     48   

President and Chief Executive Officer, Conference Plus, Inc.

     50   



--------------------------------------------------------------------------------

AGES AND JOB TITLES OF INDIVIDUALS NOT ELIGIBLE FOR THE 2011 SALE OF

CONFERENCE PLUS, INC. SEVERANCE PROGRAM

 

Job Title (as of December 13, 2011)

   Age (as of December 13, 2011)

None